United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2590
                                   ___________

Keith Kulow,                            *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Cargill, Incorporated,                  *       [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: April 11, 2001
                                 Filed: April 16, 2001
                                  ___________

Before BOWMAN and FAGG, Circuit Judges, and CARMAN,1 Judge.
                           ___________

PER CURIAM.

      A jury returned a verdict in favor of Cargill, Incorporated, on Keith Kulow's
claim of age discrimination. The District Court2 entered judgment on the jury verdict
and denied Kulow's motion for a new trial. Kulow timely appeals.



      1
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
      2
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
        Seeking reversal and remand for a new trial, Kulow argues that the District Court
abused its discretion in submitting a verdict form combining what Kulow characterizes
as two age discrimination claims into one. Kulow also argues that the trial court abused
its discretion in admitting into evidence the testimony of Barb Kula. We disagree with
both contentions. Having considered the matter, we conclude the trial court did not
abuse its discretion in either respect. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-